Citation Nr: 1008063	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-08 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a total left knee 
replacement (left knee disability).  

2.  Entitlement to service connection for a total right knee 
replacement (right knee disability), to include as secondary 
to a left knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to June 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
RO in Detroit, Michigan, which denied service connection for 
left and right knee disabilities. 

The Veteran testified at a May 2008 hearing before a decision 
review officer (DRO) at the Detroit RO, and at a January 2010 
Board hearing before the undersigned in Washington DC.  
Transcripts of both hearings have been associated with the 
file.

Entitlement to service connection for a right knee 
disability, to include as secondary to a left knee 
disability, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left knee disability is related to service. 


CONCLUSION OF LAW

A left knee disability was incurred in active service.  38 
U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss each 
piece of evidence.  See id.  The analysis below focuses on 
the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)
 
The Veteran's claim of entitlement to service connection for 
a left knee disability has been granted, as discussed below.  
As such, the Board finds that any error related to the VCAA 
on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  


II. Service Connection

The Veteran contends that he is entitled to service 
connection for a left knee disability.  For the reasons that 
follow, the Board concludes that service connection is 
warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for arthritis may 
be established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. § 3.307(d). 

In order to establish service connection for the claimed 
disorder on a direct basis, there must be competent evidence 
of (1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  A history of conditions 
existing prior to service recorded at the time of the 
entrance examination does not constitute a notation of such 
conditions for the purpose of establishing whether the 
Veteran was of sound condition at enlistment.  See 38 C.F.R. 
§ 3.304(b)(1).  However, the recording of such a history in 
the entrance examination will be considered together with all 
other material evidence in determinations as to inception of 
the disability at issue.  See id.  

The Veteran's May 1969 entrance examination reflects that the 
Veteran had undergone arthrotomies of both knees prior to 
service.  The Veteran still had occasional soreness when he 
stood for a long time, but otherwise no other symptoms or 
limitations were noted.  Moreover, the Veteran's lower 
extremities were indicated to be normal in the examination 
report.  Indeed, the Veteran's physical profile, or 
"PULHES" profile, reflects a numerical designation of 1 
under "L," which stands for lower extremities.  See Odiorne 
v. Principi, 3 Vet. App. 456, 457 (1992).  The number 1 
indicates that the Veteran possessed a high level of medical 
fitness with respect to his legs at the time of the May 1969 
entrance examination.  See id.  Accordingly, the Board finds 
that while the Veteran's pre-service knee injuries and 
surgery was recorded at entry into service, the Veteran was 
not noted to have any significant condition at the time of 
the entrance examination, and therefore the presumption of 
soundness attaches.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b)(1).   

In order to rebut the presumption of sound condition, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  See Wagner v. 
Principi, 370 F 3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-
03 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-03.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C. § 1153; 38 C.F.R. § 3.306 
(2009); Wagner, supra.  If this burden is met, then the 
veteran is not entitled to service connection benefits.  
Wagner at 1096.  The Board notes that the presumption of 
soundness can be rebutted by clear and unmistakable evidence 
consisting of the Veteran's own admission of a preservice 
history of medical problems during inservice clinical 
examinations.  See Doran v. Brown, 6 Vet. App. 283, 286 
(1994) 

The Board finds that there is clear and unmistakable evidence 
showing that the Veteran's left knee disability did pre-exist 
service.  A June 1967 pre-induction examination reflects that 
the Veteran's lower extremities were indicated to be 
abnormal.  It was found at this time that the Veteran had lax 
ligaments in both knees.  An April 1971 service treatment 
record reflects that the Veteran gave a history of an 
arthrotomy and medial meniscectomy of the left knee in 1962 
prior to service, and that the left knee had intermittent 
swelling, popping, and locking sensations, as well as 
weakness.  The Board finds that this record, in addition to 
the June 1967 pre-induction examination reflecting ligament 
laxity of the left knee, constitutes clear and unmistakable 
evidence that the Veteran's left knee disability had not 
completely resolved after surgery, and thus pre-existed 
service.  See Doran, supra.  

The Board now turns to the question of whether there is clear 
and unmistakable evidence that the preexisting left knee 
disability was not aggravated by service.  As stated above, 
the government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any increase in disability was due to the natural 
progress of the preexisting condition.  38 U.S.C. § 1153.  A 
pre-existing disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 
3.306(a).  In contrast, a flare-up of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991); see also Green v. Derwinski, 
1 Vet. App. 320, 323 (1991) (evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Here, a September 1970 service treatment record reflects that 
the Veteran complained of locking of the lateral ligament of 
the left knee while playing sports.  A physical examination 
of the Veteran showed instability of the rotary and anterior 
cruciate ligaments. 

A March 1971 service treatment record reflects that the 
Veteran complained of locking and instability of the left 
knee which was gradually getting worse in degree and 
frequency.  The left knee was visibly swollen.   

An April 1971 service treatment record reflects that the 
Veteran underwent an arthrotomy with lateral meniscectomy of 
the left knee, for which he was hospitalized for 23 days.  
The final diagnosis was a cystic degenerative lateral 
meniscus.   

An April 1971 physical profile record reflects that the 
Veteran was returned to limited duty.  This record reflects a 
diagnosis of a torn meniscus.

The Veteran's May 1972 separation examination reflects that 
the Veteran's lower extremities were indicated to be normal.  
A notation states that the Veteran's left knee worked well, 
with only occasional pain and swelling.  

At the May 2008 DRO hearing, the Veteran stated that he was 
on light duty for the remainder of his period of service, and 
that by the time of his separation examination, his left knee 
had improved, although he would get occasional pain and 
swelling.  At the May 2008 DRO hearing and the January 2010 
Board hearing, the Veteran stated that he was in a tank 
company and had to get on and off tanks all the time.  
Getting off the tank involved a four-foot jump to the ground.  
The Veteran believes the impact on his knee from this 
activity may have aggravated his disability.  The Board notes 
that the Veteran's DD 214 shows that he was assigned to a 
tank unit. 

In a December 2006 VA examination report and March 2007 
addendum to the examination report, the examiner opined that 
it was less likely than not that the Veteran's left knee 
disability was aggravated by the Veteran's military service.  
The examiner explained that the Veteran's cystic degeneration 
of the left knee, for which he had surgery in service, was 
most likely caused by or the result of the natural sequelae 
from the initial injury sustained prior to the Veteran's 
military service because there was no evidence of any 
aggravating injuries noted in the service treatment records.  

Following a review of the record, the Board finds that there 
is no clear and unmistakable evidence that the Veteran's left 
knee disability was not aggravated by service.  The evidence 
establishes that, among other things, climbing up and jumping 
down from tanks, as well as playing sports, caused a 
worsening of his condition.  The Veteran presented for left 
knee treatment on numerous occasions during active duty.  The 
service treatment records show that his left knee symptoms 
worsened to the point where he had to undergo further 
cartilage removal and a 23-day hospital stay during active 
duty.  Thus, the Board finds that the presumption of 
soundness has not been rebutted.  See Wagner, supra.  

Thus, the Board must now address the question of whether a 
left knee disability was incurred in service that is related 
to the Veteran's current left knee disability.  Because the 
presumption of sound condition at entrance to service has not 
been rebutted, the Board must assume as a matter of law that 
the appellant did not have a left knee disability at entry to 
service, even though the VA medical opinions cited above have 
found otherwise.  See id.  Because the presumption of 
soundness has not been rebutted in this case, the Board 
concludes that service connection may not be granted on the 
basis of aggravation during service.  See 38 U.S.C.A. § 1153; 
38 C.F.R. §§ 3.306, 3.322; Wagner, supra (holding that if the 
government fails to rebut the presumption of soundness under 
section 1111, then the veteran's claim is one for service 
connection and, if granted, no deduction for the degree of 
disability existing at the time of entrance will be made); 
VAOPGCPREC 3-03 at para. 4 (Sections 1111 and 1153 establish 
independent factual presumptions, each of which specifies the 
predicate facts necessary to invoke the presumption and the 
facts that must be shown to rebut the presumption).  Thus, 
service connection will be considered on the basis of whether 
or not a left knee disability was incurred, rather than 
aggravated, in service.

The Veteran is presumed sound on entrance.  During service, 
he was treated on a number of occasions for left knee issues.  
Treatment included surgery to remove his cartilage and a 
lengthy hospital stay.  The Veteran continues to have 
significant left knee problems.  Given the lack of 
intercurrent injuries and credible evidence of continuity of 
symptomatology, the Board finds that the Veteran's current 
left knee problems had their origin in service.

The Board discounts the weight of the VA opinions rendered in 
December 2006 and March 2007, as the examiner seemed to base 
them exclusively on the fact that there was no discrete 
injury shown in service.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993); 
Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board also notes 
that because the examiner was a family nurse practitioner and 
not an orthopedic specialist, she may not have had the 
expertise to determine whether the Veteran's knee disability 
had its origin in service.  See Skar, supra.  Accordingly, 
the Board assigns little weight to this opinion.  

In sum, the Board finds that the benefit-of-the-doubt rule 
applies, and service connection for a left knee disability is 
granted.  See Hickson, supra; 38 C.F.R. § 3.102; Gilbert, 
supra.  


ORDER

Entitlement to service connection for a left knee disability 
is granted. 


REMAND

The Veteran also claims entitlement to service connection for 
a right knee disability, to include as secondary to his 
service-connected left knee disability.  The Board finds that 
further development is warranted under the VCAA before this 
claim can be properly adjudicated.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

At the May 2008 DRO hearing, the Veteran suggested that his 
current right knee disability was caused by putting undue 
weight on his right knee as a result of the left knee 
disability which was incurred in service.  The December 2006 
VA examination report does not address the question of 
whether the Veteran's right knee disability could be 
secondary to his left knee disability.  Because the Board 
finds that the Veteran's left knee disability is service 
connected, a new examination should be conducted by an 
orthopedic specialist to determine the likelihood that the 
Veteran's right knee disability was incurred in or aggravated 
by service as a result of the impact from climbing up and 
jumping down tanks and/or was caused or aggravated by 
abnormal weight bearing resulting from the Veteran's left 
knee disability. 

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction 
(AOJ) should schedule the Veteran for an 
examination by an orthopedic specialist to 
determine the likelihood that the 
Veteran's right knee disability was 
incurred in or aggravated by service as a 
result of the impact from climbing up and 
jumping down tanks, and/or was caused or 
aggravated by abnormal weight bearing 
resulting from the Veteran's left knee 
disability.  The entire claims file and a 
copy of this REMAND must be made available 
to the examiner prior to the examination.  
The examiner must note in the examination 
report that the evidence in the claims 
file has been reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether the Veteran's right 
knee disability is at least as likely as 
not (i.e., to at least a 50:50 degree of 
probability) incurred in or aggravated by 
active service, to include as secondary to 
the Veteran's left knee disability, or 
whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability).  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The AOJ should ensure 
that an adequate rational has been given 
before returning this case to the Board. 

If the examiner is unable to give an 
opinion without resorting to speculation, 
the examiner should fully explain why such 
an opinion cannot be rendered. 

2.  After the above development is 
completed, and any other development that 
may be warranted, the AOJ should 
readjudicate the claim on the merits.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


